Case 2:18-cv-02217-SJO-FFM Document 105 Filed 01/22/19 Page 1 of 1 Page ID #:2948

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.         CV 18-02217 SJO (FFMx)                                               Date   January 22, 2019
 Title            Stephanie Clifford v. Donald J. Trump et al




 Present: The                   JAMES OTERO, Judge presiding
 Honorable
                Victor Cruz                                 Terri Hourigan
                Deputy Clerk                                Court Reporter                           Tape No.
            Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                    Michael J. Avenatti                                          Charles J. Harder
                     Ahmed Ibrahim                                              Ryan J. Stonerock
                                                                                 Brent H. Blakely
                                                                               Jessica C. Covington
 Proceedings:                 MOTION to Dismiss Plaintiff's Declaratory Relief Cause of Action for
                              Lack of Subject Matter Jurisdiction filed by Defendant Donald J.
                              Trump. [ECF #87]
                              MOTION to Dismiss for Lack of Jurisdiction filed by Defendant
                              Essential Consultants, LLC. [ECF #88]

Hearing held.

Court and counsel confer.

Counsel present argument.

The matters stand submitted.


                                                                                                       :    0/50
                                                                Initials of Preparer                 vpc




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
